Chalmers, J.,
delivered the opinion of the court.
We are content with the finding of the Chancellor on the facts. If any injustice was done in fixing the amount due, it was to the appellee, and not to the appellants. The fact that the note was dischargeable in Mississippi certificates of indebtedness (known as Alcorn money) did not deprive it of the protection of the vendor’s equitable lien. Harvey v. Kelly, 41 Miss. 490.
In the face of the deed which Taylor executed to Deason was this recital: “ The party of the first part (the vendor), for and in consideration of the sum of 1700, to be paid on or before the first day of July, 1872, by the party of the second part” (the vendee), &c. For this sum of $700, Deason, the vendee, executed his note to Taylor, due 1st of July, 1872. The deed was recorded at once, and Deason took possession of the premises. Without having completed payment in full of the note, Deason sold the premises in 1874 to Hoskins, who subsequently sold to Mrs. McClendon. Both Hoskins and Mrs. McClendon *701deny actual knowledge, at and before their purchases, that any thing remained due to Taylor.
Did the law give them constructive notice of Taylor’s rights ? Nothing is better settled than that the purchaser of real estate is bound to take notice of all recitals in the chain of title through which his own title is derived. Not only is he bound by every thing stated in the several conveyances constituting that chain, but he is bound fully to investigate and explore every thing to which his attention is thereby directed. Where, therefore, he is informed by any of the preceding conveyances, upon which his own deed rests, that the land has been sold on a credit, he is bound to inform himself as to whether the purchase-money has been paid since the execution of the deed. Wiseman v. Hutchinson, 20 Ind. 40; Croskey v. Chapman, 26 Ind. 333; Johnston v. Gwathmey, 4 Litt. (Ky.) 317.
It is argued, however, that this principle only applies before the maturity of the notes, as shown by the recitals of the deed, and that it will not apply where, as in the case at bar, subsequent purchasers have bought after the notes were past due. It is said that, in such case, the subsequent purchasers may rely upon a presumption that the original debt has been paid. We know of no principle which would justify a reliance upon such a presumption, and it is expressly negatived by the eases of Honored. Bakewell, 6 B. Mon. 67, and Thornton v. Knox, 6 B. Mon. 74. They may rely upon such presumption after sufficient time has elapsed to bar the notes, although, in fact, they may have been renewed. Avent v. McCorkle, 45 Miss. 221.
It appears in the case at bar that the subsequent purchasers knew that Deason had bought the realty on a credit, because they asked him at the time of their purchase if he had paid all the money due Taylor. It was their own folly if they relied upon his assurances, instead of applying for information to Taylor, who lived in an adjoining county, and is shown by the bill to be a practising lawyer, well known in Brookhaven, where the lots were situated and all the defendants resided.

Decree affirmed.